COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00464-CR
Style:                   Edward Guerra v. The State of Texas
Date motion filed*:      November 2, 2017
Type of motion:          Second Motion for Extension of Time to File Pro Se Anders Response
Party filing motion:     Pro se appellant Edward Guerra
Document to be filed:    Anders Response

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 October 23, 2017
       Number of extensions granted:          1         Current due date: December 18, 2017
       Date requested:                    N/A

Ordered that motion is:
       Granted
             If document is to be filed, document due: January 17, 2018.
                   No further extensions of time will be granted absent extraordinary
                    circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       Appellant’s second motion for an extension of time to file his pro se Anders response
       is granted because the district clerk filed confirmation of delivery of the clerk’s record
       and the reporter’s records to the pro se appellant on November 7, 2017. However,
       appellant is warned that no further extensions will be granted absent extraordinary
       circumstances. Accordingly, if appellant’s response is not filed by January 17, 2018,
       the Clerk of this Court may mark this case ready for submission without the response.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting                     Acting for the Court

Date: November 14, 2017




November 7, 2008 Revision